11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Melvin Shawn Payne,                    * From the 39th District Court
                                                  of Throckmorton County
                                                  Trial Court No. 1230.

No. 11-18-00033-CR                              * August 23, 2018

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Willson, J.,
                                                  Bailey, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the orders below. Therefore, in accordance with this
court’s opinion, the orders of the trial court are in all things affirmed.